Per Curiam.
The defendant appeals from the judgment rendered by the trial court dissolving the parties’ marriage and granting certain other relief.
*807On appeal, the defendant claims thirteen grounds of error that attack either the factual findings of the court or its exercise of discretion. As we have often stated, we will not retry the case. Coles v. Coles, 17 Conn. App. 881, 832, 553 A.2d 1169 (1989). Our review of the record fails to disclose that the factual findings of the court were clearly erroneous in view of the evidence and pleadings, or that the decision was otherwise erroneous in law; Practice Book § 4061; or unsupported by the evidence. Della Pietra v. American Factors, Inc., 18 Conn. App. 812, 556 A.2d 1064 (1989). Rulings involving the court’s discretion will be disturbed on appeal only upon a showing of a clear abuse of that discretion. Leech v. Rozbicki, 17 Conn. App. 352, 353, 552 A.2d 451 (1989). Our review of the record also indicates that the court’s actions were clearly within its discretion.
As the appellant, the defendant has the burden of showing that there was error in the judgment from which the appeal was taken. Messenger v. Messenger, 18 Conn. App. 825, 559 A.2d 1193 (1989); 1 B. Holden & J. Daly, Connecticut Evidence § 60. After affording the claims of error the appropriate scope of review, we conclude that the defendant has not met his burden.
There is no error.